Pee Cueiam,
This is a feigned issue, under the sheriff’s interpleader act, *102in which the claimant of the goods levied on is plaintiff and the execution creditors of H. R. Knerr — as whose property they were seized — are the defendants.
The burden was on plaintiff to prove that said goods were his when the lien of the executions is alleged to have attached. For that purpose, considerable evidence was presented to the jury. On the other hand, rebutting testimony was introduced by the defendants; and thus the ease depended entirely on questions of fact which were for the exclusive determination of the jury, and could not be withdrawn, from their consideration. As to the title to some of the property in controversy, they found in favor of the plaintiff, and as to the residue, now under consideration, they found for the defendants. An examination of the record has satisfied us that the questions of fact referred to were fairly submitted with full and adequate instructions as to the law applicable thereto. We find nothing in any of the learned trial judge’s rulings that would justify us in sustaining either of the specifications of error.
J udgment affirmed.